Case 1:17-cv-03357-JPH-MPB Document 170 Filed 10/09/20 Page 1 of 2 PageID #: 1323




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  ALAN KREILEIN,                                         )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )       No. 1:17-cv-03357-JPH-MPB
                                                         )
  GWENDOLYN HORTH, et al.                                )
                                                         )
                                Defendants.              )


                                                 Order

         Plaintiff Alan Kreilein has filed two motions to reconsider the judgment in this case. At the

  same time he filed his first motion to reconsider, he filed a notice of appeal. Dkt. 151, 152. Mr.

  Kreilein's appeal is currently pending.

         The Seventh Circuit has stated:

         [A] federal district court and a federal court of appeals should not attempt to assert
         jurisdiction over a case simultaneously. The filing of a notice of appeal is an event
         of jurisdictional significance-it confers jurisdiction on the court of appeals and
         divests the district court of its control over those aspects of the case involved in the
         appeal.

  Kusay v. United States, 62 F.3d 192, 193 (7th Cir.1995) (quoting Griggs v. Provident Consumer

  Discount Co., 459 U.S. 56, 58 (1982)). Thus, this Court does not have jurisdiction to consider Mr.

  Kreilein's motions to reconsider and those motions, dkt. [151], and dkt. [164], is dismissed for

  lack of jurisdiction.

  SO ORDERED.
  Date: 10/9/2020




                                                    1
Case 1:17-cv-03357-JPH-MPB Document 170 Filed 10/09/20 Page 2 of 2 PageID #: 1324




  Distribution:

  ALAN KREILEIN
  871626
  PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
  CORRECTIONAL INDUSTRIAL FACILITY
  Inmate Mail/Parcels
  5124 West Reformatory Road
  PENDLETON, IN 46064

  Archer Riddick Randall Rose
  INDIANA ATTORNEY GENERAL
  archer.rose@atg.in.gov




                                       2
